Citation Nr: 1111509	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for heart disease, to include as secondary to service-connected obstructive sleep apnea.  

2.  Entitlement to an increased evaluation for degenerative joint disease of the left knee, status post knee replacement, currently evaluated as 60 percent disabling. 

3.  Entitlement to an increased evaluation in excess of 20 percent for degenerative joint disease of the right knee, for the period prior to March 13, 2006.

4.  Entitlement to an increased evaluation for degenerative joint disease of the right knee, status-post arthroplasty, currently evaluated as 30 percent disabling. 

5.  Entitlement to an increased evaluation for obstructive sleep apnea, currently evaluated as 50 percent disabling.  

6.  Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, wherein the RO reopened a previously denied claim for service connection for heart disease, to include as secondary to service-connected obstructive sleep apnea, and denied the reopened service connection claim on the merits.  By that same rating action, the RO continued 60, 20, 50, and 40 percent disability ratings assigned to the service-connected degenerative joint disease of the left knee, status post knee replacement, degenerative joint disease of the right knee, obstructive sleep apnea, and degenerative disc disease of the low back, respectively.  The Veteran timely appealed the RO's December 2005 rating action to the Board. 

By a March 2007 rating action, and after the Veteran underwent a total right knee arthroplasty on March 13, 2006, the RO re-characterized the Veteran's service-connected right knee disability as degenerative joint disease of the right knee, status-post arthroplasty; a 100 percent schedular evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010), for the period from March 13, 2006 to April 30, 2007.  Thereafter, a minimum 30 percent rating was assigned in accordance with Diagnostic Code 5055.  Id.  Thus, the increased rating issues pertaining to the right knee have been framed as those reflected on the title page.  

The issues of entitlement to service connection for heart disease, to include as secondary to service-connected obstructive sleep apnea and entitlement to increased ratings for degenerative joint disease, status-post arthroplasty of the right knee; obstructive sleep apnea; and degenerative disc disease of the lumbar spine, currently evaluated as 30, 50 and 40 percent disabling, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2003, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for heart disease.

2.  The additional evidence associated with the claims file since the March 2003 denial does, by itself or considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim (evidence of a possible nexus to a service-connected disability). 

3.  The Veteran is in receipt of the maximum schedular rating provided under applicable diagnostic criteria for his service-connected left knee disability, and the medical evidence of record shows that the left knee disability does not by itself cause marked interference with employment beyond that already contemplated in the assigned evaluation, nor does the evidence show that the left knee disability has necessitated frequent periods of hospitalization since the Veteran's last knee surgery.

4.  For the period prior to March 13, 2006, the service-connected degenerative joint disease of the right knee was manifested by subjective complaints of pain relieved by cortisone injections with objective evidence of full extension and flexion limited, at most to 105 degrees, crepitus, joint tenderness and pain on stress.  There is no medical evidence of subluxation or lateral instability, ankylosis or marked impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The March 2003 rating action, wherein the RO denied service connection for heart disease is final.  38 U.S.C.A. § 7105 (West 2002) ; 38 C.F.R. §§ 19.32, 20.200 (2010).

2.  Since the March 2003 rating decision, the requirements for reopening the claim for service connection for heart disease have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2010).

3.  The schedular and extraschedular criteria for an increased rating in excess of 60 percent for service- connected degenerative joint disease of the left knee, status-post knee replacement, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5055 (2010).

4.  For the period prior to March 13, 2006, the criteria for an increased rating in excess of 20 percent for degenerative joint disease of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5260, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Given the fact that the Board is reopening the claim of entitlement to service connection for heart disease, it is not necessary to review whether VA has fully complied with the VCAA. 

      Duty to Notify

Upon receiving a complete or substantially complete application, VA has a duty to notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  In this regard, via an August 2005 pre-adjudication letter to the Veteran, the RO specifically notified him of the substance of the VCAA including the types of evidence necessary to establish the increased rating claims discussed in the decision below, the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  The Board notes that the "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all claims for benefits pending before VA on or filed after May 20, 2008).

In addition, the United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the disability-rating and effective-date elements of his underlying service connection claim in a March 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Finally, in an April 2007 and October 2008 Statement and Supplemental Statement of the Cases, respectively, the RO set forth and provided a discussion of the rating criteria pertinent to the service-connected disabilities discussed in the decision below.  The Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

	Duty to Assist

Regarding the increased rating claims discussed in the decision below, the Board notes that the Veteran was afforded VA fee basis examinations in March and November 2004 and September 2005.  Copies of the aforementioned reports have been associated with the claims files.  In addition, private and VA treatment records have been associated with the claims files.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records that could be obtained to substantiate the claims.  In fact, in a Vazquez-Flores Notice Response Letter, dated in September 2008, the Veteran indicated that he did not have any additional evidence to submit in support of his appeal.  He requested that his case be forwarded to the Board for appellate consideration.  The Board is also unaware of any such outstanding evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA with respect to the increased rating claims discussed in the decision below.  

The Veteran submitted additional evidence in February 2011, along with a waiver of initial consideration of that evidence by the agency of original jurisdiction.  Thus, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  New and Material Evidence Claim

The Veteran seeks to establish service connection for heart disease, to include as secondary to the service-connected obstructive sleep apnea.  During the appeal, the RO reopened the Veteran's claim for service connection for heart disease, to include on a secondary basis, and denied the reopened claim on the merits.  See December 2005 rating action.  Regardless of the RO's actions, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran initially filed a claim for service connection for heart disease in December 1992.  The issue was adjudicated as entitlement to service connection for a heart condition.  See July 1993 rating action.  By a July 1993 rating action, the RO determined that there was no evidence of any heart condition during the Veteran's military service or upon VA examination in January 1993.  In March 2003, the RO held that new and material evidence had not been submitted to reopen a claim for service connection for heart disease.  There, the RO acknowledged the Veteran had been diagnosed with heart disease, but stated there was no competent evidence of a nexus between the current disability and service or a service-connected disability.  The Veteran was informed of this decision by letter that same month, but he did not file a timely appeal.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302(a) (2010) (a claimant must file a notice of disagreement with a determination within one year from the date that that agency mails notice of the determination).  Consequently, the March 2003 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2010).

As a general rule once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  If thereafter new and material evidence is received, the claim shall be reopened, and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final decision of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

In May 2005, the RO received the Veteran's petition to reopen his previously denied claim for service connection for heart disease, to include as secondary to service-connected obstructive sleep apnea.

In this case, the evidence received since the RO's March 2003 rating decision includes, but is not limited to, two letters, dated January 2006 and May 2007 submitted by a private physician.  Both letters imply there may be a relationship between the post service heart disease and the service-connected sleep apnea.  This evidence is considered new in that it contains information that was not considered at the time of the March 2003 rating decision and it is material because it contains evidence of a possible nexus between the post service heart disease and the service-connected sleep apnea.  Thus, the previously denied claim for service connection for heart disease, to include on a secondary basis is therefore reopened.  The reopened claim for entitlement to service connection for heart disease is addressed in the remand.  

III.  Increased Evaluation Claims

      General laws and regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2010).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held that where entitlement to compensation has already been established, such as in the case at bar, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Where an initially assigned disability evaluation is not at issue, consideration is also given to assigning staged ratings.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis that follows is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

	Analysis

Degenerative Joint Disease of the Right Knee-Prior to March 13, 2006

The Veteran contends that for the period prior to March 13, 2006, the date he underwent a right total knee arthroplasty, his service-connected degenerative joint disease of the right knee was more severely disabling than reflected by the assigned 20 percent rating.  

Prior to March 13, 2006, the Veteran's service-connected degenerative joint disease of the right knee was rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5258 (2010).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis (to include hypertrophic or osteoarthritis) established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (here, Diagnostic Code 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg).  
Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, a 40 percent rating is authorized for ankylosis of the knee between 10 and 20 degrees of flexion.   

Under Diagnostic Code 5257, pursuant to which recurrent subluxation or lateral instability is rated, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.

A dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint is assigned a maximum 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5260, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under Diagnostic Code 5261, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension is limited to 45 degrees.

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2010).

VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Upon review of the evidentiary record for the period in question, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 20 percent for the service-connected degenerative joint disease of the right knee.  In reaching the foregoing determination, the Board observes that November 2004 and September 2005 VA fee basis examination reports contained range of motion findings of full right knee extension and flexion limited, at most, to 105 degrees with pain (November 2004).  See November 2004 and September 2005 VA fee basis examination reports.  Based on this evidence, a compensable rating under Diagnostic Codes 5260 or 5261 based on limitation of flexion or extension of the right knee, respectively, is not warranted.

The Board notes that Diagnostic Code 5257 is not for application as March and November 2004 and September 2005 VA fee basis examination reports all indicate that Drawer and McMurray's tests of the right knee were within normal limits.  These same examination reports are also devoid of any evidence of ankylosis of the right knee, thus an evaluation under Diagnostic Code 5256 is also not for application.  

When applying the above-referenced diagnostic code sections, consideration must be given to such symptoms as painful motion, functional loss due to pain, weakened movement, excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  The Board has considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would afford the Veteran a higher evaluation - based on the extent of his pain and/or painful motion, etc.  The above-referenced March and November 2004 and September 2005 VA fee basis examination reports all indicate that [right knee] joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  See March and November 2004 and September 2005 VA basis examination reports.  Thus, consideration of the DeLuca factors also does not warrant a higher rating for the service-connected degenerative joint disease of the right knee for the period in question. 

VA's General Counsel has held that, under certain circumstances, a separate disability evaluation may be assigned for arthritis of the knee under Diagnostic Code 5003 in addition to the rating for instability under Diagnostic Code 5257.  VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).   Since the Veteran's right knee has no instability, these precedent General Counsel opinions do not apply to the facts of this particular case.

Moreover, since the Veteran has essentially normal range of motion in his right knee, he also cannot receive separate ratings for limitation of flexion and extension.  See VAOGPREC 9-04 (September 17, 2004) (where VA's Office of General Counsel determined that flexion (a retrograde motion) in bending the leg and extension (a forward motion) in straightening the leg, while involving limitation of motion along the same plane, nonetheless serve different functional roles such that they are not duplicative or overlapping, and that separate ratings may be assigned for limitation of knee flexion (Diagnostic Code 5260) and for limitation of knee extension (Diagnostic Code 5261) without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes.)

For these reasons, the claim for an increased rating in excess of 20 percent for service-connected degenerative joint disease of the right knee prior to March 13, 2006 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, this doctrine is not applicable in the current appeal.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3.

Degenerative joint disease of the left knee, status post knee replacement 

The Veteran filed the instant claim for an increased rating for his service-connected left knee disability in May 2005, after having established service connection for said disability in December 1992.  He was assigned a 100 percent rating under Diagnostic Code 5055 (knee replacement (prosthesis)) from June 3, 2003 (38 C.F.R. § 4.30), a 100 percent rating under Diagnostic Code 5055 from August 1, 2003, and a 60 percent rating under Diagnostic Code 5055 from August 1, 2004.  The 60 percent rating remains in effect and is the subject of appellate consideration in the analysis below.

The Veteran is currently in receipt of the maximum schedular rating available under Diagnostic Code 5055 for chronic residuals consisting of severe painful motion or weakness in the left extremity following prosthetic replacement of the left knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).  No other potentially applicable diagnostic codes assign a rating in excess of 60 percent.  See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (2010).

As for whether the Veteran is entitled to an extraschedular rating, the Board notes that the evidence of record shows that the Veteran's service-connected left knee disability does not by itself cause marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation).  Nor does the evidence show that the Veteran's left knee disability has necessitated frequent periods of hospitalization since his last surgery in June 2003, such that application of the regular schedular standards is rendered impracticable.  

While the Veteran complained of, and an August 2004 private computed tomography scan of the left knee suggested, possible arthrographic evidence of loosening of the hardware (i.e., prosthetic), the medical evidence, private and VA, does not reflect that the appellant has undergone a subsequent revision of the left knee replacement due to loosened hardware.  Furthermore, a September 2005 VA fee basis examination report notes the Veteran's complaints of painful motion of the implanted [left knee] joint, a physical examination of the left knee revealed normal limitation of motion (e.g., zero to 140 degrees of extension and flexion, respectively).  The left knee joint was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See September 2005 VA fee basis examination report.  In view of these findings, there is no evidentiary basis in the record for a higher rating on an extraschedular basis where the record fails to show an exceptional or unusual disability picture not contemplated by the regular schedular standards.  Hence, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010) for assignment of an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

The claim for entitlement to service connection for heart disease, currently diagnosed as tachybrady arrhythmia syndrome, as being secondary to service-connected obstructive sleep apnea, is reopened.  The claim is granted to this extent only. 

An increased rating in excess of 20 percent for degenerative joint disease of the right knee for the period prior to March 13, 2006 is denied.  

An increased rating in excess of 60 percent for degenerative arthritis of the left knee, status-post total knee replacement, is denied.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to the increased evaluation claims discussed below.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, the Board finds that additional VA examinations are needed to determine the current severity of the service-connected degenerative joint disease, status-post right knee arthoplasty, obstructive sleep apnea and degenerative disc disease of the lumbar spine, evaluated as 30, 40 and 50 percent disabling, respectively.  In this regard, the record reflects that the Veteran was last afforded a VA fee basis examination that covered the above-referenced disabilities in September 2005.  A copy of said examination report is of record.  On his substantive appeal, received by the RO in June 2007, the Veteran indicated that the aforementioned service-connected disabilities had increased in severity.  Given the reported worsening of the Veteran's symptoms since his September 2005 VA fee basis examination, the Board finds that new VA examinations are necessary in order to decide the Veteran's increased rating claims.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Regarding the service-connected degenerative joint disease, status-post arthroplasty of the right knee, as mentioned in the Introduction, by a February 2007 rating action, the RO awarded a 100 percent schedular evaluation under Diagnostic Code 5055 from March 13, 2006 to April 30, 2007, after which, the award was reduced to  30 percent under Diagnostic Code 5055, effective May 1, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Veteran has maintained that his service-connected right knee disability, status-post arthroplasty, has increased in severity since he was last examined in September 2005 and that it is more severely disabling than that reflected by the currently assigned 30 percent rating.  In support of the Veteran's assertions, are private treatment reports, dated in June and August 2006, containing findings of decreased flexion of the right knee to 115 degrees, which is less than the 140 degrees of right knee flexion recorded in September 2005.  Also, in March 2007, the Veteran received an injection into his right knee in order to alleviate the pain.  See September 2005 VA fee basis examination report, and reports, prepared and submitted by Carolina Sports Medicine and Orthopedic Specialists, dating from July 2004 to March 2007.   

In addressing the Veteran's obstructive sleep apnea, he has maintained that is the most severe that it has ever been, primarily due to restless sleep and fatigue that impairs his ability to perform his job and operate a motor vehicle.  See VA Form 9 and attached written argument, received by the RO in June 2007.  VA treatment records reflect that the Veteran had been prescribed a continuous airway pressure (CPAP) machine at 10 centimeters, but that his sleep was still abnormal. 

Regarding the Veteran's lumbar spine, a September 2005 VA fee basis examination report is devoid of any neurological symptoms as a result of the service-connected degenerative disc disease of the lumbar spine; there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  See September 2005 VA fee basis examination report.  Yet, an August 2004 VA outpatient report reflects that the Veteran was issued a transcutaneous nerve stimulation unit (TENS) for his low back.  See August 2004 VA outpatient treatment report.  In addition, an August 2006 private report, prepared by Carolina Sports Medicine and Orthopedic Specialists, contains a finding that the Veteran was  "neurologically normal," yet, that same report also notes that the appellant had received two transformational infections into his lumbar spine. 

In light of the foregoing, and as the Veteran has not been examined since September 2005, and there is possible question as to the current severity of his service-connected degenerative joint disease, status-post arthroplasty of the right knee, obstructive sleep apnea and degenerative disc disease of the lumbar spine, the Board finds that VA examinations are necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); Green v. Derwinski, supra. 

As indicated in the preceding discussion, the Veteran has received injections to his lumbar spine from a private health care provider--Independence Back.  See October 2006 treatment report, prepared by Carolina Sports Medicine and Orthopedic Specialists.  VA has not attempted to obtain treatment records from Independence Back.  To this end, VA has been placed on notice of private medical records of ongoing treatment that are relevant to the Veteran's claim for an increased evaluation for his service-connected degenerative disc disease of the lumbar spine, and the agency of original jurisdiction (AOJ) should request an authorization from the Veteran to obtain these records. 

Lastly, the Board finds that a VA examination is warranted to obtain a medical opinion as to the etiology of the current heart disease.  Further, an attempt to obtain all the treatment records from Dr. Patel from Wilmington Cardiology pertaining to the Veteran's heart disease should be made.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain any medical records of pertinent treatment received by the appellant from Independence Back and Wilmington Cardiology, as well as any other outstanding records of treatment for the claimed disabilities.  (The Veteran should identify all facilities where he had received treatment for the low back, right knee, sleep apnea, and heart disease.)  All attempts to procure records should be documented in the files.  If any of the requested records are unavailable, documentation stating this fact must be inserted in the claims files.

2.  Schedule the Veteran for a VA orthopedic examination to determine the current level of severity for the service-connected degenerative joint disease, status post arthroplasty of the right knee.  Range of motion of the right knee should be reported in degrees.  The examiner is requested to comment on the presence or absence of stability on objective testing, as well as the presence or absence of any ligamentous laxity of the right knee.  Describe any subluxation of the right knee joint and comment on its degree (i.e., slight, moderate or severe).

The examiner should render an opinion as to whether either the Veteran's right knee causes weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy.  A complete rationale for any opinion should be included in the report, to include the use of medical principles and evidence in the claims files.  

3.  Arrange for the Veteran to undergo a VA examination by an appropriate specialist for evaluation for his service-connected obstructive sleep apnea.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should identify all symptoms related to this condition, to include whether the Veteran requires use of breathing assistance device such as CPAP machine or experiences chronic respiratory failure with carbon dioxide retention or cor pulmonale, or, requires tracheostomy.  A complete rationale for any opinion should be included in the report, to include the use of medical principles and evidence in the claims files.  

4.  After securing any treatment records pursuant to the instructions in paragraph (1), schedule the Veteran for an appropriate examination to determine the current severity and impairment of the service-connected degenerative disc disease at L5-S1.  Any and all indicated evaluation studies, and tests deemed necessary by the examiner should be accomplished.  Range of motion studies should be accomplished and the examiner should indicate whether because of the Veteran's age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in this particular individual should be considered normal for this individual.

The examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's low back.  The examiner should also offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected low back disability.

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion of the lumbar spine.  The examiner should also indicate whether there is any ankylosis of the lumbar spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.

The examiner should render findings as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome based on incapacitating episodes that requires bed rest prescribed by a physician and treatment by a physician), specifically, whether over the last 12- month period, the Veteran's incapacitating episodes had a total duration of (a) at least four weeks but less than six weeks; or (b) at least six weeks. 
A complete rationale for any opinion should be included in the report, to include the use of medical principles and evidence in the claims files.

5.  Schedule the Veteran for an examination to ascertain the etiology of the heart disability or disabilities.  The Veteran has been diagnosed with hypertension and tachybrady syndrome.  The examiner should be provided with the claims file and asked to review it.  The service treatment records are in the manila envelopes, and they have been placed in chronological order.  There are echocardiograms that were conducted during the Veteran's service.  

After examining the Veteran and performing any necessary tests and reviewing the evidence of record, the examiner should enter diagnoses for all heart disabilities found, including hypertension.  The examiner should then opine as to each diagnosis whether it is at least as likely as not (50 percent probability or higher) that any current heart disability is:

(i) causally related to service; or 

(ii) caused by the service-connected sleep apnea; or 

(iii) aggravated by the service-connected sleep apnea.  Aggravation for VA purposes means that the disability was chronically worsened beyond the natural progression of the disease process.  

A full and complete rationale is required for any opinion expressed, which includes a discussion of the applicable medical principles and evidence in the claims file.

6.  After completing the requested action, and any additional notification and development deemed warranted, the RO should adjudicate the claims for entitlement to increased evaluations for service-connected degenerative joint disease, status-post arthroplasty of the right knee, obstructive sleep apnea and degenerative disc disease the lumbar spine and entitlement to service connection for heart disease on both a direct basis and as secondary to sleep apnea in light of all pertinent evidence and legal authority.

7.  If any of the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims files are returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


